Citation Nr: 0532649	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  99-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran served on active duty from March 1975 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
pseudofolliculitis barbae.  

The Board remanded the instant claim in September 2000 and 
September 2003, for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's pseudofolliculitis barbae is more severe than 
the current evaluation reflects.  The veteran maintains that 
he has itching, stinging, and burning of the face.  He also 
indicates that he has a lot of bumps on his face as a result 
of shaving.  

A review of the record reveals that the veteran underwent VA 
examination in June 2004.  During that examination, color 
photographs were taken in connection with evaluating the 
claim.  Unfortunately, the color photographs are not 
associated with the claims folder.  Note (3) of Diagnostic 
Code 7800 states that we are to take into consideration 
unretouched color photographs when evaluating under these 
criteria.  Since the photographs are not associated with the 
claims folder, the veteran should undergo additional VA 
examination to ensure that evaluation of the disability is a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  


Accordingly, the case is REMANDED to the RO for the 
following:

1.  Associated with the claims file the 
color photographs taken in connection 
with the June 2004 VA examination.  If 
they are not available, associate a 
report into the record describing the 
attempts made to obtain the records.

2.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a dermatologic 
examination.  The examiner should 
describe in detail the severity of the 
veteran's pseudofolliculitis barbae.  All 
indicated studies should be performed, 
and all findings pertaining to the 
veteran's pseudofolliculitis barbae 
should be reported in detail.

The examiner should specifically identify 
all areas affected by the veteran's 
pseudofolliculitis barbae, and report 
findings with respect to each of the 
following factors: 

A) The degree of any exfoliation, 
exudation, ulceration, itching or 
disfigurement. 

B) The percentage of entire body, and 
also of exposed areas, affected. 

C) Whether systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required, for 
how long a duration in a 12-month period, 
and whether the therapy is intermittent 
or constant. 

D) Whether any area on the head, face or 
neck affected by the skin condition is 
indurated, inflexible, abnormal in 
texture, or hypo- or hyper-pigmented, and 
if so, what is the area (in square inches 
or centimeters) involved for that 
characteristic.  The examiner should 
specifically state whether the service-
connected skin condition causes any 
disfigurement.

E) Whether there is gross distortion or 
asymmetry of any feature or paired set of 
features from the skin condition. 

F) Whether the veteran's condition is 
analogous to deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 
40 percent or more of the face or neck.

The examiner should comment on the June 
2004 color photographs of the veteran's 
service-connected skin condition, 
specifically stating whether the 
photographs accurately depict the 
veteran's condition.  If there has been a 
change in his condition or if the 
photographs have not been associated with 
the record, the veteran should take 
additional pictures of the affected area.

2.  If a benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claim, 
a summary of the evidence, and a 
discussion of all pertinent regulations, 
including all of the revised criteria 
governing the evaluation of the veteran's 
pseudofolliculitis barbae.  The RO must 
readjudicate the claim on appeal 
considering both the old and new criteria 
for skin disorders.  The SSOC should be 
sent to the veteran and his 
representative.  Provide an appropriate 
period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


